United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 18, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-30398


                        ANTHONY ROSENBAUM,

                            Plaintiff,

                              versus

                    CAL DIVE INTERNATIONAL INC,

   Defendant-Third Party Plaintiff - Appellant-Cross-Appellee,

                              versus

                            BROCO INC,

         Third Party Defendant - Appellee-Cross-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 2:04-CV-3274
                        --------------------

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Cal Dive International and Broco both appeal in this products

liability case involving the explosion of an underwater cutting

torch manufactured by Broco that injured Anthony Rosenbaum, a

commercial diver employed by Cal Dive. Cal Dive argues on appeal

that the district court erred in dismissing several of its claims,

drafting the jury charge, and excluding evidence of post-accident


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-30398
                                      -2-

changes to the torch.      It also argues that the jury verdict is

against the weight of the evidence. Broco argues on appeal that the

court erred in allowing Cal Dive’s claim to proceed to the jury.

     After considering the oral and written arguments of the

parties, the evidence and the record in this case, we conclude that

the district court committed no reversible error of law in its

rulings or its instructions to the jury, and that there was a

legally sufficient evidentiary basis for the jury's findings and

verdict.    Accordingly,   the    judgment   of   the   district   court   is

AFFIRMED.